 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of September 23,
2020, by and among Save Foods, Inc., a Delaware corporation (the “Company”) and
Medigus Ltd., a company organized under the laws of the state of Israel (the
“Investor”).

 

WHEREAS, the Company desires to issue and sell to the Investor, and the Investor
desire to purchase from the Company, upon the terms and conditions stated in
this Agreement, for an aggregate purchase price of up to US$100,000 (the
“Purchase Price”), in consideration for 91,743 units at a price of $1.09, each
consists of (i) one share of common stock, par value $0.0001 of the Company (the
“Common Stock” and “Purchased Shares”, respectively); and (ii) one warrant to
purchase one share of Common Stock with an exercise price of $1.20, in the form
attached hereto as Exhibit A (collectively the “Warrant”, and together with the
Purchased Shares, the “Initial Purchased Securities”), all under and subject to
the terms and conditions set forth in the Warrant; and

 

WHEREAS, the Investor and the Company agree that the Investor shall invest up to
additional US$25,000 in excess of the Purchase Price (the “POC Investment
Amount”), which will be conditioned upon the mutual agreement of the Company and
the Investor to jointly perform a proof of concept procedure to test the
effectiveness of the Company’s sanitizers and its residual effects against
different pathogens including a COVID-19 virus’ surrogate, based on agreed terms
of study, its scope and cost (the “POC Condition”), with such POC Investment
Amount to be allocated specifically to such purpose, in consideration for up to
22,935 units at a price of $1.09, each consisting of (i) one share of Common
Stock (the “Additional Purchased Shares”); and (ii) one Warrant, all under and
subject to the terms and conditions set forth in the Warrant (together with the
Additional Purchased Shares, the “Additional Purchased Securities”) (the Initial
Purchased Securities together with the Additional Purchased Securities, the
“Purchased Securities”).

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. PURCHASE AND SALE OF SECURITIES.

 

1.1 Sale and Issuance of Securities. Subject to the satisfaction of certain
closing conditions set forth in Sections 4 and 5 hereof at the Closing (as
defined below), the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company the Initial Purchased Securities and
subject to the satisfaction of the POC Condition, the Investor shall purchase
from the Company the Additional Purchased Securities.

 

The capitalization table of the Company, reflecting the issued and outstanding
share capital of the Company on a Fully Diluted Basis, immediately prior to
Closing and immediately following the Closing, assuming the investment of the
Purchase Price) and reflecting the issuance of the Purchased Securities is
attached hereto as Exhibit B (the “Capitalization Table”).

 

1.2 Closing. The consummation of the transactions contemplated hereby, including
the purchase and sale of the Purchased Securities (the “Closing”) shall take
place remotely via the exchange of documents and signatures, on September 23,
2020, or at such other time and place as the Company and the Investor mutually
agree upon (such designated time and place, the “Closing Date”). The Closing
shall be subject to the conditions of Section 4 and 5 below, which conditions
shall be deemed to take place simultaneously and no transaction described in
such sections shall be deemed to have been completed or any document delivered
until all such transactions have been completed and all such required documents
delivered.

 

1.3 Closing Deliverables.

 

At the Closing, the Company shall deliver to the Investor:

 

(i) True and correct copies of written resolutions, or minutes of a meeting, of
the board of directors of the Company, approving and adopting in all respects
the execution, delivery and performance by the Company of this Agreement and the
transactions contemplated hereby, including, among others, (i) authorizing the
issuance and sale of the Purchased Securities against payment of the Purchase
Price therefor and the grant of the Warrant and the issuance of the stock
underlying such Warrant, as applicable, upon the exercise of such Warrant; (ii)
reserving a sufficient number of shares of Common Stock to be issued upon the
exercise of the Warrant issuable under this Agreement;

 

 

 

 

(ii) Book-entry confirmation representing respective Purchased Shares issued to
the Investor at the Closing in the name of the Investor.

 

(iii) The Warrant, duly executed by the Company issued to the Investor at the
Closing in the name of such Investor, all under and subject to the terms and
conditions set forth in the Warrant, in the form attached hereto as Exhibit A;
and

 

(iv) A certificate duly executed by an executive officer of the Company as of
the Closing stating that the conditions specified in Section 4 have been
satisfied, in the form attached hereto as Schedule ‎1.3(iii).

 

1.4 Purchase Price. Upon the Closing, the Investor shall transfer to the Company
the Purchase Price by wire transfer of immediately available funds according to
the wire instructions attached hereto as Schedule 1.4.

 

1.5 Additional Closing. Within three (3) days following the satisfaction of the
POC Condition, the Company shall sell and issue, on the same terms and
conditions as those contained in this Agreement, at an additional closing (the
“Additional Closing”) the Additional Purchased Securities. Upon the Additional
Closing, this Agreement shall automatically be deemed to be updated to reflect
the POC Investment Amount and the number of Additional Units purchased by the
Investor at the Additional Closing. Thereafter, for all purposes under this
Agreement, the “Additional Purchased Securities” shall be deemed to be
“Purchased Securities” and the POC Investment Amount for the Additional
Purchased Securities shall be deemed to be part of the “Purchase Price”. At the
Additional Closing, following the Company’s receipt of the Investor’s wire
transfer of the POC Investment Amount, the Company shall deliver to Investor a
book-entry confirmation representing respective Additional Purchased Shares
issued to the Investor at the Additional Closing in the name of the Investor.

 

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants to the Investor that, the following
representations are true, correct and complete as of the date hereof and as of
the Closing (as if made on the Closing Date); except, in each case, as to such
representations and warranties that address matters as of a particular date,
which are true, correct and complete only as of such date.

 

In this Agreement, “Material Adverse Effect” means a material and adverse effect
on the assets, properties, conditions (financial or otherwise), operating
results or business of the Company.

 

2.1 Subsidiary. The Company wholly-owns Save Foods Ltd., an Israeli company (the
“Subsidiary”), and as of the date of the Agreement, the Subsidiary is the only
subsidiary of the Company. The Company owns directly all of the capital stock or
other equity interests of the Subsidiary free and clear of any lien, charge,
pledge, security interest, encumbrance, right of first refusal, preemptive right
or other restriction, and all of the issued and outstanding share capital of the
Subsidiary is validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 

2.2 Organization. With the exception of the Subsidiary’s current “breaching
status” with the Israeli Registrar of Companies, the Company and the Subsidiary
are each an entity duly incorporated or otherwise organized, validly existing
and in good standing (if applicable in such jurisdiction) under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor the Subsidiary is in violation
nor default of any of the provisions of its respective certificate of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a Material Adverse Effect on the legality, validity or enforceability of
any Transaction Document, (ii) a Material Adverse Effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiary, taken as a whole, or (iii) a Material Adverse
Effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

 

 

 

 

2.3 Capitalization.

 

(a) The authorized share capital of the Company will be on or immediately
following to the Closing, as set forth in the Company’s Certificate of
Incorporation (the “COI”), and such number of Common Stock as set forth in the
Capitalization Table are or shall be (immediately following the Closing) issued
and outstanding, which shall reflect as of the date hereof, he number of shares
of Common Stock issued to Investor pursuant to the Agreement.

 

(b) The issued and outstanding shares of the Company were duly and validly
authorized and issued, fully paid and non-assessable, and offered and issued in
compliance with the provisions of the COI as in effect at the time of each such
issuance and in compliance with all applicable corporate and securities laws.

 

(c) Immediately prior to the Closing, no shares, options, warrants, rights
(including conversion, preemptive rights, rights of first refusal or similar
rights) or agreements for the purchase from the Company of any of its stock
capital, or any securities convertible into or exchangeable for stock of the
Company shall be outstanding.

 

(d) Immediately prior to the Closing, no option, security or other equity award
convertible or exercisable into stock of the Company shall contain a provision
for acceleration of vesting (or lapse of a repurchase right) or other changes in
the vesting provisions or other terms of such option.

 

(e) The Company has not declared or paid any dividends, or authorized or made
any distribution upon or with respect to any class or series of its stock
capital.

 

2.4 Authorization. All corporate action on the part of the Company, its
directors and shareholders, necessary for the authorization, execution and
delivery of this Agreement and the other agreements, instruments or documents
entered into in connection with this Agreement and to which the Company is a
party (collectively, the “Transaction Documents”) and for the performance of all
obligations of the Company under the Transaction Documents in accordance with
their terms has been taken or will be taken prior to the Closing and the
Additional Closing, as applicable. The Transaction Documents, when executed and
delivered by the Company, and assuming the due authorization, execution and
delivery by the other parties hereto and thereto, constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally, and (ii) as limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.

 

2.5 Valid Issuance. The Purchased Securities being or that may be issued to the
Investor hereunder, when issued, sold and delivered in accordance with the terms
of this Agreement for the consideration expressed herein, shall be duly and
validly issued, fully paid, and non-assessable, issued in compliance with all
applicable state securities laws, and free and clear of liens, pledges, charges,
encumbrances or other restrictions on transfer of any kind (including, without
limitation, preemptive rights), other than restrictions on transfer under this
Agreement, the COI, the Company’s currently effective Bylaws (the “Bylaws”) and
under applicable securities laws and other than liens or encumbrances created by
or imposed on the Investor as to itself. The rights, privileges and preferences
of the Purchased Securities are as stated in the COI and Bylaws, as may be
amended from time to time in accordance with its terms.

 

 

 

 

2.6 No Conflict; Consents. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Purchased Securities and the consummation by
it of the transactions contemplated hereby and thereby do not and will not: (i)
conflict with or violate any provision of the COI or Bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any lien, charge, pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction, upon
any of the properties or assets of the Company, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

 

2.7 SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) since the Company’s registration statement on Form
10 was determined effective (collectively, the “SEC Reports”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports (the “Financial
Statements”) comply in all material respects with applicable accounting
requirements and the rules and regulations of the U.S. Securities and Exchange
Commission (the “Commission”) with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with
Generally Accepted Accounting Principles in the U.S. (“US GAAP”), except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by US GAAP, and fairly present in all material respects the financial
position of the Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

2.8 Material Changes. Since June 30, 2020, there has been no event, occurrence
or development that has had or that would reasonably be expected to result in a
Material Adverse Effect.

 

2.9 Continued Quotation. The Company is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all such
quotation and maintenance requirements of the “Pink Sheets” published and
maintained by OTC Markets Group, Inc., and shall make commercial best efforts to
maintain such compliance.

 

2.10 Financial Statements; No Undisclosed Liabilities.

 

(a) Except as set forth in the Financial Statements, the Company has no
liabilities or obligations, contingent or otherwise, other than (i) liabilities
incurred in the ordinary course of business, subsequent to June 30, 2020, which,
individually and in the aggregate, do not exceed US$100,000; (ii) obligations
under contracts and commitments incurred in the ordinary course of business
including debt of the Subsidiary to the Company in the principal amount of
US$100,000; (iii) liabilities and obligations of a type or nature not required
under GAAP to be reflected in the Financial Statements, which, individually and
in the aggregate do not exceed US$100,000;

 

(b) The Company is not a guarantor or indemnitor of any debt or obligation of
another, nor has the Company given any loan, security or otherwise agreed to
become liable for any obligation of any person. No person has given any
guarantee of, or security for, any obligation of the Company. The Company did
not extend any loans or advances to any person, other than advances for expenses
to its employees in the ordinary course of business.

 

 

 

 

2.11 Assets and Properties. Both the Company and the Subsidiary have good and
marketable title to all of the tangible or personal properties and assets owned
by the Company and the Subsidiary, which are material to the business of the
Company or the Subsidiary as currently conducted, and such properties and assets
are free and clear of all mortgages, deeds of trust, liens, pledges, charges,
security interests, conditional sale agreement, loans and encumbrances, except
for statutory liens for the payment of current taxes that are not yet delinquent
and encumbrances and liens that arise in the ordinary course of business and do
not materially impair the Company’s or the Subsidiary’s ownership or use of such
property or assets. With respect to the tangible property and assets it leases,
the Company and the Subsidiary are in compliance in all material respects with
such leases and, to its knowledge, holds a valid leasehold or license interest
free of any liens, pledges, charges, security interest, claims or encumbrances,
other than those of the lessors of such property or assets. The Company and the
Subsidiary do not own any real property.

 

2.12 Intellectual Property. The Company and the Subsidiary have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights for use in connection with
their respective businesses and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither the Company nor the Subsidiary have received a notice (written or
otherwise) that any of, the material Intellectual Property Rights has expired,
terminated or been abandoned, or is expected to expire or terminate or be
abandoned, within two (2) years from the date of this Agreement. Neither the
Company nor the Subsidiary have received, since January 1, 2019, a written
notice of a claim or otherwise has any knowledge that the Intellectual Property
Rights violate or infringe (and will not infringe) upon the rights of any
Person, except as could not have or reasonably be expected to not have a
Material Adverse Effect. To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights. The Company and the
Subsidiary have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company has no knowledge of any
facts that would preclude it or the Subsidiary from having valid license rights
or clear title to the Intellectual Property Rights. The Company has no knowledge
that either it or the Subsidiary lacks or will be unable to obtain any rights or
licenses to use all Intellectual Property Rights that are necessary to conduct
its business. For purposes of this Section, “knowledge”, including the phrase
“to the Company’s knowledge” (or similar phrases), when used in this Section
2.11 (Intellectual Property) shall mean the actual knowledge of the Company,
without conducting any patent search, freedom to operate, infringement, or any
similar search.

 

2.13 Labor Matters.

 

(a) The Company and the Subsidiary have complied, in all material respects, with
all applicable employment laws, policies, procedures and agreements relating to
employment, and terms and conditions of employment. The Company and the
Subsidiary have paid in full to all of its respective employees and consultants
all wages, salaries, commissions, bonuses, benefits and other compensation due
and payable to such employees or consultants on or prior to the date of this
Agreement. The Company and the Subsidiary have complied in all material respects
with the applicable laws relating to the proper withholding and remittance to
the proper tax and other authorities of all sums required to be withheld from
employees or persons deemed to be employees under applicable laws. To the
Company’s knowledge, all persons classified by the Company or the Subsidiary as
consultants or contractors thereof are correctly classified as such and not as
employees for any purpose. The Company’s and the Subsidiary’s liability for any
obligations to pay any amount of severance payment, pension, accrued vacation,
and other social benefits and contributions, under applicable law or contract,
or any other payment of substantially the same nature, is fully funded by
deposit of funds in severance funds, pension funds, managers insurance policies
or provident funds (and if not required to be so funded) adequate provisions
have been made in the Company’s Financial Statements.

 

 

 

 

(b) Neither the Company nor the Subsidiary is a party to, bound by or subject
to, and no employee of the Company or the Subsidiary benefits from, any
collective bargaining agreement, collective labor agreement, extension orders
(tzavei harchava) (other than extension orders that apply to all employees in
Israel generally), or other contract or arrangement with a labor union, trade
union or other organization or body, to provide benefits or working conditions
beyond the minimum benefits and working conditions required by applicable law.
No labor union has requested or has sought to represent any of the employees,
representatives or agents of the Company or the Subsidiary, nor is the Company
or the Subsidiary aware of any labor organization activity involving its
employees. There is no strike or other labor dispute involving the Company or
the Subsidiary pending or, to the Company’s knowledge, threatened.

 

2.14 Taxes. Except for matters that would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, the
Company and the Subsidiary each (i) has made or filed all United States federal,
state and local income and all foreign income and franchise tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. Except as disclosed in SEC
Reports, there are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and neither the officers of the
Company nor the Subsidiary know of no basis for any such claim.

 

2.15 Governmental Grants. Neither the Company nor the Subsidiary have applied,
obtained or received any grant, loan, incentives, benefits (including tax
benefits), subsidies or other assistance from any governmental or regulatory
authority or any agency, or any international or bilateral fund, institute or
organization or public entities or authorities.

 

2.16 Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or, to the Company’s knowledge, investigation pending, or, to
the Company’s knowledge, currently threatened in writing against the Company or
the Subsidiary, any of its properties, or any officer, director or employee of
the Company or the Subsidiary, including, without limitation, arising out of
their employment or board relationship with the Company or the Subsidiary or in
their capacity as such, or that questions the validity of the Transaction
Documents or the right of the Company to enter into them, or to consummate the
transactions contemplated by the Transaction Documents.

 

2.17 Insurance. The Company and the Subsidiary are covered by insurance with
respect to its properties and business.

 

2.18 Compliance. Neither the Company nor the Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or the Subsidiary under), nor has the Company or the Subsidiary received written
notice of a claim that it is in default under, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is in violation of any law, rule or
regulation of any governmental authority, except in each case as would not have
a Material Adverse Effect.

 

2.19 Permits. The Company and the Subsidiary possess all licenses, certificates,
permits and other authorizations issued by all applicable authorities necessary
to conduct their respective businesses, and neither the Company nor the
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a Material Adverse Effect.

 

2.20 Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or the Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement.

 

2.21 Disclosure. No representation or warranty of the Company contained in this
Agreement, and no certificate furnished or to be furnished to Investor at the
Closing or the Deferred Closing contains any untrue statement of a material fact
or, to the Company’s knowledge, omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made.

 

 

 

 

3. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.

 

The Investor hereby represents and warrants, with respect to itself only, that
the following representations are true, correct and complete as of the date
hereof and as of the Closing (as if made on the Closing Date); except, in each
case, as to such representations and warranties that address matters as of a
particular date, which are given only as of such date:

 

3.1 Authorization; Organization. The Investor is duly organized, validly
existing and, if applicable, in good standing under the laws of the jurisdiction
in which it has been incorporated and has full power and authority to enter into
the Transaction Documents. The Transaction Documents to which the Investor is a
party, when executed and delivered by the Investor, and assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
constitute valid and binding obligations of the Investor, enforceable against
the Investor in accordance with their respective terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained
herein, as may be limited by applicable securities laws.

 

3.2 No Conflict; Consents. The execution, delivery and performance by the
Investor of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated by such Transaction Documents do
not and will not (a) result in any conflict with, or a breach or violation, with
or without the passage of time and giving of notice, of any of the terms,
conditions or provisions of, or give rise to rights to others (including rights
of termination, cancellation or acceleration) under: (i) the governing documents
of the Investor; (ii) any judgment, injunction, order, writ, decree or ruling of
any court or governmental authority, domestic or foreign, to which the Investor
is subject; (iii) any material contract or agreement, lease, license or
commitment to which the Investor is a party or by which it is bound; (iv) any
applicable law; or (b) require the consent, approval or authorization of,
registration, qualification or filing with, or notice to any person or any
federal, state, local or foreign governmental authority or regulatory authority
or agency, on the part of the Investor, which has not heretofore been obtained
or made or will be obtained or made prior to Closing or the Deferred Closing, as
applicable.

 

3.3 Purchase Entirely for Own Account. The Purchased Securities will be acquired
for investment for the Investor’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and the
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same. The Investor does not presently have any
contract, undertaking, agreement or arrangement to sell, transfer or grant
participation rights to any person with respect to any of the Purchased
Securities. The Investor has not been formed for the specific purpose of
acquiring the Purchased Securities.

 

3.4 Disclosure of Information. The Investor has had an opportunity to discuss
the Company’s business, operations, properties, prospects, technology, plans,
management, financial affairs and the terms and conditions of the offering of
the Purchased Securities with the Company’s management and has had an
opportunity to review the Company’s facilities. The foregoing, however, does not
limit, modify or qualify the representations and warranties of the Company in
Section ‎2 of this Agreement or the right of the Investor to rely thereon. The
Investor acknowledges that any projections provided (if any) by the Company are
uncertain in nature, and that some or all of the assumptions underlying such
projections may not materialize or will vary significantly from actual results.

 

3.5 Investment Experience; Accredited Investor; Non-U.S. Person. The Investor
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating and understanding the merits and risks
of the investment in the Purchased Securities. The Investor is either (i) an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”), or (ii) a Non
U.S. Person as defined under Regulation S promulgated under the Securities Act.
To the extent that the Investor is a non U.S. Person, such Investor (x) is not
acquiring Purchased Securities for the account or benefit of any U.S. Person,
(y) is not, at the time of execution of this Agreement, and will not be, at the
time of the Closing or Additional Closing, in the United States and (z) is not a
“distributor” (as defined in Regulation S promulgated under the Securities Act).

 

 

 

 

3.6 Restricted Securities. The Purchased Securities have not been and will not
be registered under the Securities Act or any state securities laws and,
therefore, cannot be resold unless they are registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration requirements is available. Investor is aware that, except as set
forth herein, the Company is under no obligation to effect any such registration
or to file for or comply with any exemption from registration. The sale and
issuance of the Purchased Securities have not been registered under the
Securities Act by reason of a specific exemption from registration which depends
upon, among other things, the accuracy of the Investor’s representations as
expressed herein.

 

3.7 Legends. The Purchased Securities, and (if applicable) any securities issued
in respect of or exchange for the foregoing may be notated with the following or
a similar legend as well as other legends as may be required by applicable
securities laws: “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO TRANSFER OF
SUCH SHARES MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

4. CONDITIONS OF INVESTOR’S OBLIGATIONS AT CLOSING.

 

The obligations of the Investor to purchase the Purchased Securities at the
Closing are subject to the fulfillment on or before the Closing of each of the
following conditions, unless otherwise waived in writing by the Investor:

 

4.1 Representations and Warranties. The representations and warranties of the
Company in Section 2 of this Agreement shall have been true in all respects on
and as if made as of the Closing.

 

4.2 Performance. The Company shall have performed and complied, in all respects,
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before the Closing.

 

4.3 Delivery of Documents. All of the documents to be delivered by the Company
pursuant to Section 1.3, shall have been in a form as attached to this
Agreement, or, if not attached, in a form and substance satisfactory to the
Investor and shall have been delivered to the Investor.

 

4.4 Additional Investment. The Company consummated additional equity
investment(s) for the Company’s Common Stock, in the aggregate amount of no less
than US$200,000, not counting the Purchase Price.

 

5. CONDITIONS OF THE COMPANY’S OBLIGATIONS AT CLOSING.

 

The obligations of the Company to the Investor under this Agreement are subject
to the fulfillment on or before the Closing, of each of the following
conditions, unless otherwise waived in writing by the Company:

 

5.1 Representations and Warranties. The representations and warranties contained
in Section ‎3 shall have been true in all respects on and as if made as of the
Closing.

 

5.2 Performance. The Investor shall have performed and complied, in all
respects, with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

 

6. AFFIRMATIVE COVENANTS BY THE COMPANY.

 

6.1 Use of Proceeds. The Company will use the Purchase Price for general working
capital purposes. Notwithstanding the foregoing, the POC Investment Amount shall
be allocated specifically to conducting a proof of concept procedure to test the
effectiveness of the Company’s sanitizers and its residual effects against
different pathogens including a COVID-19 virus’ surrogate.

 

 

 

 

6.2 Conduct of the Business between Signing and Closing. Except as otherwise
expressly provided by this Agreement or with the prior written consent of each
of the Investor individually (which consent shall not be unreasonably withheld
or delayed), the Company shall (i) conduct its business in the ordinary course
of business, consistent with prior practice; (ii) comply with legal requirements
applicable to the operation of its business and pay applicable taxes as due;
(iii) maintain its books, accounts and records in the ordinary course of
business; and (iv) not take any other action that would result in a breach of
any of the representations, warranties or covenants made by the Company in this
Agreement or that would adversely affect its ability to consummate the
transactions contemplated by this Agreement.

 

7. INDEMNIFICATION.

 

7.1 Effectiveness; Survival.

 

(a) The Investor has the right to fully rely upon all representations,
warranties and covenants of the Company, for which the Company shall be held
responsible (the “Indemnitor”) contained in or made pursuant to this Agreement
and in the schedules attached hereto. Unless otherwise set forth in this
Agreement, the representations and warranties of the Company contained in or
made pursuant to this Agreement shall in no way be affected by any investigation
or knowledge of the subject matter thereof made by or on behalf of the Investor.

 

(b) The representations and warranties of the Company contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing, until (1) in case of Section 2.11 (Intellectual
Property), until the 30th months anniversary of the Closing Date; (2) in case of
Sections 2.2 (Organization), 2.4 (Authorization) and 2.6 (No Conflict;
Consents), until the expiration of the applicable statute of limitation period;
and (3) other than as set forth in clause (1) above, the 24th months anniversary
of the Closing Date; in each case, with respect to any theretofore un-asserted
claims as set forth in clause (d) below;

 

(c) In respect to Section 7.1(b) above, no limitation shall apply to breach of
any representation or warranty which constitutes fraud or willful
misrepresentation by the Company (“Fraud”). The applicable survival period shall
be referred to, as applicable, as the “Claims Period”.

 

(d) Except for Fraud, the Company shall have any liability with respect to any
breach of representation and warranty, unless a claim is made hereunder prior to
the expiration of the Claims Period for such representation and warranty, in
which case such representation and warranty shall survive as to that claim until
the claim has been finally resolved.

 

(e) It is the intention of the parties hereto that the Claims Periods supersede
any statute of limitations applicable to the representations and warranties, and
this Section ‎7.1 constitutes a separate written legally binding agreement among
the parties hereto in accordance with the provisions of Section 19 of the
Israeli Limitation Law, 1958.

 

7.2 Indemnification.

 

(a) Indemnifiable Losses. The Indemnitor shall indemnify the Investor (including
its shareholders, limited and general partners directors and officers) (each, an
“Indemnitee”) against, and hold each Indemnitee harmless from all claims,
actions, suits, settlements, damages, expenses (including, reasonable legal
costs and expenses), losses, or costs sustained or incurred by such Indemnitees
(collectively, “Losses”) resulting from, or arising out of, a breach or
misrepresentations of any the Indemnitor’s representations, warranties or
covenants made in this Agreement, subject to the limitations in this Section ‎7.

 

(b) Limitations. The Indemnitee’s right for indemnification hereunder is subject
to the following conditions and limitations, notwithstanding anything to the
contrary in this Agreement, but in to any other limitation or condition
contained herein; provided, however, no limitation shall apply to Fraud:

 

(i) No Indemnitor shall be liable for any Loss, unless and until the aggregate
of Losses equal or exceeds US$50,000, in which case indemnification shall be
made from the first dollar amount.

 

(ii) The Indemnitor’s liability shall be limited to the Purchase Price and each
Indemnitee shall be entitled to receive a pro rata share of the indemnifiable
Loss, based the Purchase Price.

 

 

 

 

(c) Claims Notice; Third Party Claims. In the event that an Indemnitee wishes to
assert a claim for indemnification hereunder it shall give the Indemnitor a
prompt written notice thereof (a “Claims Notice”), which shall describe in
reasonable detail the facts and circumstances upon which the asserted claim for
indemnification is based and thereafter keep the Indemnitor informed, in all
material respects, with respect thereto. In the event that such Claims Notice
results from a third party claim against the Indemnitee, such Indemnitee shall
promptly upon becoming aware of the commencement of proceedings by such third
party provide the Indemnitor with the Claims Notice and the Indemnitor shall
have the right to assume the defense thereof (at Indemnitor’s expense) with
counsel mutually satisfactory to the parties; provided, however, that the
Indemnitees shall have the right to retain their own counsel, at the reasonable
expense of the Indemnitor, and within the indemnification limitations herein, if
representation of all parties by the counsel retained by the Indemnitor would be
inappropriate due to actual or potential differing interests between the parties
in such proceeding. Failure of the Indemnitees to give prompt notice or to keep
it informed, as provided herein, shall not relieve the Indemnitor of any of its
obligations hereunder, except to the extent that the Indemnitor is actually and
materially prejudiced by such failure. The Indemnitor shall not be liable nor
shall it be required to indemnify or hold harmless the Indemnitee in connection
with any settlement effected without its consent in writing, which shall not be
unreasonably withheld or delayed.

 

(d) Sole Remedy. The indemnification provided by the Indemnitor hereunder and
the enforcement of such indemnification shall be the exclusive remedy available
to the Indemnitees under this Agreement, other than for Fraud; provided that
this provision does not limit the right to seek specific performance, a
restraining order or injunctive relief with respect to any provision of this
Agreement.

 

8. MISCELLANEOUS.

 

8.1 Further Assurances. Each of the parties hereto shall perform such further
acts and execute such further documents as may reasonably be necessary to carry
out and give full effect to the provisions of this Agreement and the intentions
of the parties as reflected thereby.

 

8.2 Entire Agreement. This Agreement (including the exhibits and schedules
hereto) and the other Transaction Documents constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and supersede all prior agreements and understandings, both
written and oral, among any of the parties hereto, with respect to the subject
matter hereof (with no concession being made as to the existence of any such
prior agreements or understandings).

 

8.3 Amendment; Waiver. Except as explicitly set forth herein, any term of this
Agreement may be amended only with the written consent of both the Company and
the Investor. The observance of any term hereof may be waived (either
prospectively or retroactively and either generally or in a particular instance)
only by the prior written consent of the party against which enforcement of such
waiver shall be sought. Any amendment or waiver effected in accordance with this
Section ‎8.3 shall be binding upon the Investor and each transferee of the
Purchased Securities, each future holder of all such securities and the Company.

 

8.4 Assignment; Successors and Assigns. None of the rights, privileges or
obligations set forth in, arising under, or created by this Agreement may be
assigned or transferred by an Investor, without the prior written consent of the
Company. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

8.5 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with to the laws of the State of Israel, disregarding
its conflict of laws rules. Any dispute arising under or in relation to this
Agreement shall be resolved exclusively in the competent court located in Tel
Aviv-Jaffa, Israel and each of the parties hereby irrevocably submits to the
exclusive jurisdiction of such court. Each of the parties hereto (i) consents to
submit itself to the exclusive jurisdiction of the abovementioned courts in the
event any dispute arises out of this Agreement or the transactions contemplated
by this Agreement, (ii) agrees that it shall not attempt to deny or defeat such
jurisdiction by motion or other request for leave from the abovementioned court,
(iii) agrees that it shall not bring any action relating to this Agreement or
the transactions contemplated by this Agreement in any court other than the
abovementioned court, and (iv) irrevocably consents to service of process in the
manner provided by Section ‎8.6 or as otherwise provided by applicable law.



 

 

 



 

8.6 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (i) when delivered, if sent by personal delivery
to the party to be notified, (ii) when sent, if sent by electronic mail or
facsimile (with electronic conformation of delivery) on a business day and
during normal business hours of the recipient, and otherwise on the first
business day in the place of recipient, (iii) five (5) business days after
having been sent, if sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) business day after deposit with an
internationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written confirmation of receipt. All communications
shall be sent to the respective parties at their address or contact details as
set forth below, or to such address or contact details as subsequently modified
by written notice given in accordance with this Section 8.6 or, in the case of
the Investor, as used for purposes of sending shareholders’ notices by the
Company.

 

If to the Company: Habarzel 7, Tel Aviv, Israel 6971011   Attention: Dan Sztybel
  Telephone: +972-72-2116144   E-mail: dan@savefoods.co         with a mandatory
copy to (which shall not constitute a notice):      

Meitar Law Offices

16 Abba Hillel St., Ramat-Gan, Israel

  Attention: Matthew Rudolph, Adv.   Telephone: +972-3-6103717   E-mail:
matthewr@meitar.com       If to the Investor: Omer Industrial Park, No. 7A, P.O.
Box 3030, Omer 8496500, Israel   Attention: Liron Carmel   Telephone: +972 72
260-2200   Email: Liron.Carmel@medigus.com         with a mandatory copy to
(which shall not constitute a notice):      

Meitar Law Offices

16 Abba Hillel St., Ramat-Gan, Israel

  Attention: Dr. Shachar Hadar, Adv.   Telephone: +972-3-6103961   E-mail:
shacharh@meitar.com

 

8.7 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement,
shall impair any such right, power or remedy of such non-defaulting party nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default therefore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party to this Agreement, shall be cumulative and not alternative.

 

 

 

 

8.8 Interpretation. The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. Unless the context requires
otherwise, the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety, and not
to any particular provision hereof, and all references herein to Sections shall
be construed to refer to Sections to this Agreement. Reference to “governmental
authorities” (or similar terms) shall include any: (a) nation, principality,
state, commonwealth, territory, county, municipality, district or other
jurisdiction of any nature, (b) federal, state, local, municipal, foreign or
other government, (c) governmental, quasi-governmental or regulatory body of any
nature, including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality,
organization, unit, or body, or (d) court, public or private arbitrator or other
public tribunal. Reference to a “person” shall mean any individual, corporation,
partnership, limited liability company, firm, joint venture, association,
joint-stock company, trust, estate, unincorporated organization, governmental
authority or other entity, including, any party to this Agreement. Any reference
to a “day” or a number of days (without explicit reference to “business days”)
shall be interpreted as a reference to a calendar day or number of calendar
days, and if any action is to be taken or given on or by a particular calendar
day, and such calendar day is not a business day, then such action may be
deferred until the first business day thereafter (where “business day” shall
mean any day on which banking institutions in Tel-Aviv-Jaffa, Israel are
generally open to the public for conducting business and are not required by law
to close).

 

8.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be enforceable in accordance
with its terms and interpreted so as to give effect, to the fullest extent
consistent with and permitted by applicable law, to the meaning and intention of
the excluded provision.

 

8.10 Counterparts. This Agreement and any Transaction Document may be executed
in one or more counterparts, all of which together shall constitute one and the
same instrument, binding and enforceable against the parties so executing the
same; it being understood that all parties need not sign the same counterpart.
Counterparts may also be delivered by facsimile or email transmission (in pdf
format or the like, or signed with docusign, e-sign or any similar form of
signature by electronic means) and any counterpart so delivered shall be
sufficient to bind the parties to this Agreement or any other Transaction
Document, as an original.

 

8.11 Waiver of Conflict; Acknowledgment. Each party to this Agreement
acknowledges and agrees that it was advised, prior to the date hereof, that the
law firm Meitar, Law Offices, is representing the Company and the Investor in
connection with this Agreement and the transactions contemplated hereby, that
the Company and such Investor have previously provided their consent to the
foregoing in accordance with the applicable rules and shall not have any right,
claim or demand against any party, such law firm or any of its employees,
partners or representatives with respect to the foregoing.

 

- Signature Pages Follow -

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this SECURITIES PURCHASE AGREEMENT
to be executed as of the date first written above.

 

  COMPANY:         /s/ Dan Sztybel   SAVE FOODS, INC.         Name: Dan Sztybel
  Title: Chief Executive Officer

 

[Company Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this SECURITIES PURCHASE AGREEMENT
as of the date first written above.

 

INVESTOR:         /s/ Liron Carmel   MEDIGUS LTD.       Name: Liron Carmel  
Title: Chief Executive Officer  

 

[Investor Signature Page to Securities Purchase Agreement]

 

 

 